 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 1 of 28 PageID #: 1


                                                                                               Attachment A



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA~’                                            Fit ~rj
                                                                                                         JUN 2 2020
                 ~~                                                                            LLS           ~Y~~’No
                               ~kf~

 YourJitIl name
                                                              FEDERAL CIVIL RIGHTS
                                                                  COMPLAINT
                                                                (BIVENS ACTION)
 V
                                                      Civi1ActionNo.:3~~y4g
                                                       (To be assigned by the Clerk of Coitrt~
 ~th   ‘~   ¶%
    ~i€L~ti~ F~~ck~i,
 /~i?~
            Q~Lt~                                                                                    V
f~L ~ pc~ ~                                                                                       ~v~s
                       ~ (4~.    ~—


       ~           ~
En/er above the till name 0/defendant(s) in this action



I.          JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narco~jç~, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §~ 1331 and 220L

II.         PARTIES

In I/em A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

         A.       Name of Plaintiff.                ij~~&~                     ~
                  Address
                  —     ~             ~                     ~
In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.



United States District Court                    7                    Northern District of H est I ~irginia-2O 13
 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 2 of 28 PageID #: 2


                                                                                                     Attachment A


          B.       Name of Defendant:        ~      \)‘ç~
                   Position: j~IIde4..k~Ls&)              _______________________________________________________
                                                                        -

                   Place of Employment: 7].~I ~€j1~~J
                   Address:   /64.~ s~ Tj~1Q~

                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  ~(Yes          D No


                                                          ~4 ~
                   If your answer is “YES.” briefly explain:
                   j~c                            ~ L~1~s ~                                                    c~cs
                   ~ ~IJ ~i                    i5~~ ~ ~                     ~ ~hi~   ~      iL~     ~


                   ~                              LV~-aç     Ji~            i~   LIJ~i~! i~3 ~ ~
                  7?        ~           ~, (~ ‘~L~ 1~~~~i4J ~ 5 ~ ~, 3 ~.c ~v ~                           ,~   ~j   C~
                                      C~~- ~ ~kq~~j) jt~i~I-                                     ~t\-tt~.j ~   ~ ,q.~ ~
                                u.~
          B.1      NameofI?efendant:j~~~
                   Position: ~                             ~
                   Place of Employment:            U


                   Was this Defendant acting under the authority or color of federal state
                   law at the time these claims occurred?  iYes           0 No

                   If your answer is “YES.” briefly explain: ~                        ~‘~\e~ ~




                                                                                        --




         B.2      Name of Defendant:              ~A~jL         ~s
                  Position:  —   1
                              I A’ O
                  Place of Employment:                                                  ___________



                  Addreg~<~9 ~ ~

                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?                iYes                 0 No



(inited States District Court                          8                     A~orthern District of West Virginia-2013
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 3 of 28 PageID #: 3


                                                                                          Attachment A


                  If your answer is “YES,” briefly explain: /   %j~crs.
                            ~ Th t4~ ~ ~S~) ~i~k~3                      eoc~1e
                            ~L*~Yt~ \i~               ~
                                                    F~1 (~l~AiUQ ~ k~     Cn~L~~       ~



                              ~QS ~ ~             ~
                       ~i~te~ ~oTh~ €~&e~o~y ~ 1~’t ~ejfp~L~E
                  ~ c ~ ocq~ c ~ co
                  ~




         B.3      Name of Defendant: ~
                  Position:  P~kc:~s~ C~   1i~
                  Place of Employment:”~ ~L..          ~o~v~& ~
                  Address:          SV~q Th~Q
                              c~o~ i4’;ds~ ‘~~JJ\1~ 2~c2S

                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  E!(Yes         D No

                  If your answer is “YES,” briefly explain: ,$4~’~ Assoe~c~
                                           e~                         ñ~
                                      to ~ 4~            r~



         B.4      Name of Defendant: __________________________________
                  Position: E3c4\~&~ü ~J\~Q~’c~
                  Place of Employment: ~~ij~L         c
                                                      ‘~~14&L i~i~f*i~4ü~, ~Az~I1-~o~i
                  Address: J~4O ~Ly ~rt
                              ,4i í~~t’~a~1
                                         vJ’J. a~ cas
                  Was this Defendant acting under the authority or color of federal state
                  law at the time these claims occurred?  IrYes          D No

                  If your answer is “YES,” briefly explain: S\~s     ~     Ee~t~.j S~S’~
                                                          t~   ‘~            lb
                                   i/tt~5
                                     ,J     IL)   ~                 oQJj~j~ ~ ~ ~
                  ~~T4-is ~-~‘& *~. ~i
                               ~~
                               0




United States District Court                      9                 Northern District of West Virginia-2013
 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 4 of 28 PageID #: 4


                                                                                        Attachment A


          B.5      Name of Defendant:
                   Position:
                   Place of Employment:      ~
                   Address~,~


                   Was this Defendant acting under the author~y or color of federal state
                   law at the time these claims occurred?  i~f Yes       D No

                  If your answer is “YES,” briefly explain:    ~ç’~   A±e~e~g~ ~s g       k~s~/o41     /~
                                                        w~    c&lEA4~ z~i J~4~1éo~        ~1thL4i~
                                  W                                I    ~t   /




                                                               }1~
III.     PLACE OF PRESENT CONFINEMENT

Name of Prison! Institution:            ~jjj~~Jt~                            ___________




         A.       Is this where the events concerning your complaint took place?
                          VYes        ~ No

                  If you answered “NO,” where did the events occur?


         B.       Is there a prisoner grievance procedure in the institution
                  where the events occurred?       1~’Yes       ~J No


         C.       Did you file a grievance concerning the facts relating to this complaint in the
                  prisoner grievance procedure?
                        ~VYes          D No


        D.        If your answer is “NO,” explain why not:     _______________~




                                                L1OtL~ ~


        E.        If your answer is “YES,” identify the administrative grievance procedure
                  number(s) in which the claims raised in this complaint were addressed

United States District Court                   JO                 A~orthern District of West Vi,~inia-2OJ3
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 5 of 28 PageID #: 5

                                                                                                     Attachment A

                  and state the result at level one, level two, and level three. ATTACH
                  GRIEVANCES AND RESPONSES:

                  LEVEL 1                            ~c~jj~-           ,,~        ~
                  LEVEL 2 ~‘i~ ~ P~rS ~≤~ZLO ~ R~i ~O 2. 1a~2c~ ~                                                    ~~jh-e,7’   ~t~-C
                  LEVEL                  ~ ~                             ~         ~       ~D     ‘~A4   ~           4
                   ~ii~ H       ~.   ~
                                     &~       su                                  w                  ~
                 L~Q\~. ~ Z1~ ~t~o t7~- c~2 7c~~ ~ ho I ~ ~q                        ~i-~ b ~iL
IV.      PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

         A.       Have you filed other lawsuits in state or federal court dealing with the same
                  facts involved in this action?           lYes         ~ No

         B.       If your answer is “YES”, describe each lawsuit in the space below. If there
                  is more than one lawsuit, describe additional lawsuits using the same format
                  on a separate piece of paper which you should attach and label: “IV
                  PREVIOUS LAWSUITS”

                  1.        Parties to this previous lawsuit:               -




                           ~ ____________________
                           Defendant(s):j~~~o                                                            ‘S~~ ~S.
                  2.        Court: LL~                       ~~~ ~
                            (iffederal court,   name the district; ifstate court, name the county)

                  3.        Case Number:             J~ i?~I~oo~/
                  4.        Basic Claim Made/Issues Raised:                              of- ~ i~a≤
                            ~f~j ~                               7J~jc~o ~                                ~.


                            ~ i~i’/-y~.     ~               ~ 11~•~ ~
                           ~               ~                    ~ ~k’~Hcth
                  5.       Name of Judge(s) to whom case was assigned:
                           fli~i~E. tk~ U\’\~)s~J ~ JDA~ ~                                   ft    ~A’~c-           U~
                  6.       Disposition:    ____                         _______________                        ____


                            (For example, was the case dismissed? Appealed? Pending?)

                  7.       Approximate date of filing lawsuit:                  fl~) ~ ~?                ~O   1c~

(~nited States District Court                          11                       A~o,thern District of West J?rginia-2013
 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 6 of 28 PageID #: 6


                                                                                         Attachment A


                    8.         Approximate date of disposition. Attach Copies:           >~tj


          C.       Did you seek informal or formal relief from the appropriate administrative
                   officials regarding the acts complained of in Part B?
                           ~Yes         D No


          D.       If your answer is “YES,” briefly describe how relief was sought and the
                   result. If your answer is “NO,” explain why administrative relief was not
                   sought.




          E.       Did you exhaust available administrative remedies?
                         UYes         ~‘No

         F.       If your answer is “YES,”, briefly explain the steps taken and attach proof of
                  exhaustion. If your answer is “NO,” briefly explain why administrative
                  remedies were not exhausted.
                  ~



                   ‘~    ~O~$e~t-~ ~ ~
                                                                                         -/a Oc~c~-~
         G.       If you are requesting to proceed in this action inforrnapaupe,qs under 28
                  U.S.C. § 1915, list each civil action or appeal you filed in any court of the
                  United States while you were incarcerated or detained in any facility that
                  was dismissed as frivolous, malicious, or for failure to state a claim upon
                  which relief may be granted. Describe each civil action or appeal. If there
                  is more than one civil action or appeal, describe the additional civil actions
                  or appeals using the same format on a separate sheet of paper which you
                  should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
                  APPEALS”

                  1.       Parties to previous lawsuit:




United States District Court                      12               Northern District of JJ est I ?rginia-2013
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 7 of 28 PageID #: 7




 ]37~   ~c~j gocy’~                   i’~&   ~Aw                       w~eS~ ~
                                   ~i. Hc~s.       k~QM~      eN~1L ~
      ~Qc~ ~           ~ ~ ~ &~                                                                    ~ ~
           M~         P~ Ff14 ~ ~                                         c~    ~V~j ~
~ ~bJt~t                   ~ ~S~O~J&ic~ ~O~4                           ~4-A~ ~aJ~ i~/~ ~
cc   ~                   ~ M)!~f ~-c~ ~4~Qo~c~ec A~’~   ~-O   ~          ~e~’
        C~s~:        ~ C~c~ ~                                                        ~ ~i~c~jJ~& ec~s~




      ___________           ~ ~~ei~iI ~             J~ L          ~i            ~O   -~   -0 ~ a
     ~J~1~i~cc   (U~S.                                                 ~
          j~1~L’I~a ~                                                                                    OtU
        &~JThut               \~                        40    ~Oc~\OU            i~XL~\       US~   ki~w(~q
     k~jX ~&k~~- ~
                                                                         ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 8 of 28 PageID #: 8
                 va.
      IV~         I


                                   ~        c~j~L c~o~         S~2~O-c>JS0
      I4~ ~s               ~   ~ ~ ~ A~s ~ ô~
      )f)~f~?LJL~ ~OL4 7~ ~ N~- ~) A       ~     c~%~- ~
      A~ ~ i)~kQ ~ C~i’t~ ~           ~i~c’i’
                       ~             ~        ~Q ~ ~\~Jt

       (~U~ U~Sii ~ ~b\)~ ~ ~                      as~         ~j~J
                             ~w                        ~c~q ;i~i ~




              4~&~t~ c_~o~~ ~
                           \i~
    ~ì~i~it ~ ~ J~i~i~ ~       ~ +o ~u~L
      ~ ~k~w~J1 ke~ü~e ~    O~ $~w\~ ~ ~
      ~ d (~o t~n                ~ to ~u~ c~u~se~ ~o
   bec&Q ~vt~              to dc~ek~ ~              ~ 11~~~{ ~
                     ~ c~t~          ~~w~es ~ wH% s~4~ ,V~ed ~fo ief
   ~        ~-     ~ ~ ~ ~c~i ~
            ~                    s,A e~~c~cs ~         ~ ~
   ~
                                                               ~O& T4c~P~)

   ~Qc~                                 ~J j~          ~ ~ 10
                                                        ~ ~o ~                  -




   rn~t oc &~ ~                     ~o ~t ~\~t             ~    O~\’~   ~0~\~I
                                      ~~      ~-




                                           q~s~c oc~     ~
                       t   c~       ~      ~           ~
           Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 9 of 28 PageID #: 9


                                 From: LAZARO QUINCiNES—CEDENO. 06288-000
                                       F.C.I. Williamsburg                V


                                           P.O. Box 340
                                       Salters, South Carolina. 29590




         To: DONALD J. TRUMP~ u.S. President;            V                        September 28,   2017
             The White House                V


             1600 Pennsylvania Ave.
             Washington, D.C. 20500                  V                        V




        Dear Mr. President,                                                                   V




        By way of introdüctio~. As for Associate. Warden Ms. V. NOSE~ I’ve heard of
        her dreams for succeed in me Bureau or Prisons. Shehas done everything to
        earn the respect Of her staff ana inmates~n these prisons.                         I like her
        brightnes~, her energy, her vitality. And                 I like her guts.         I think she has
        bigger balls than any candidate for a higher position. she’s not afraid to
        piss people off.     She’s not afraid   tO           do the right thing in order to keep this
        facility moving forward. She’s trie epitome of strong intelligent and a hard
V       wotking woIuan.~V She will stop the abuse to protect ttie B.O.P. ‘s reputation.

        I respect her. Especially as a woman.                 It will be much harder for her that
        it is for any other person to sterr a facility.                 It takes a lot of balls .i~ut,
        she will do the job.     I tnink a woman ~ard~n would be strong figure,                    and I
        think she would be more empathetic warden.                It has nothing to do with her.           V



    V   being a worncin.   It has everything to do with who she is.                                            V



        RegardlessV,~Q~her future work goals,                she has spelled them OUt for this
        facility and others facilities around tne states. She’s an outstanding person
        and an excellent Associate Warden and Knows how to lead her staff in a                                     V



        positive di~ectionV.   She’s very concern in the FBOP quest for dontinuous staff
        improvement.   She has becomes a person we consider to be-~uite reasonable1
        quite intelligent, mign~ even enhightenea in regard of her tremendous
        dedication and desire to be promoted to a higher position in the Bureau of
        Prisons.                        V                                              V



        With all these beautiful qualities Ms.. V. MOSER, is wortby to be ptomote~
        by the Presictent or tfle United States to a higher position in the Bureau or
        P~isons.                    V



        In ~waiting of your prompt response, I remain.. ThanKs.


                                                 Respectfully yours,
                                                               VV~~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 10 of 28 PageID #: 10




    !9:~                   ~                                                   c~_’
           ___________               ~.         &~‘c~c~~ ~                     ~
                  t~≥~ ~L~/PLit I~c~                    ~                  ~cQ≥C~             ~≥~\
      ~c~                      ~                                                              ~
      \ç~ \~)Qk) ~\Q~&~A           H~t~ ~8&J) ~                ~ ~&~u\tJ              ‘~‘&   Oc
                     ~             \o~    çQ~\~Q~ ~ ~ “&~~\\~ ‘~t~i~\~’
             ~ h~ ~e~Ve.                            e~~~”J

      ~F~I\\ ±0 k~Q~SS               ~ ~xt~u)tJ              S~~iQ ~ ~
        ~‘   ~~TA)                 Sv~ ô~ H~           ]O~J?1/ij   ){&~i        ~ L~
          ~ eQ~~\~ S~S                                         ~ ~ei~ ~
        b~ i~ c~ ~                                                  ~  th~i-~
                                                                    T ~ ~Pi./e~’s~
                                                    ~        ~                 ~
                  [k) Q~   \ii R~t         (p-i &                          o
       L~i~YQ..                                         ~
                                                       HA ~                              ~1~th\~
                           U   ______




                                     cS              ≠~~≤~t        ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 11 of 28 PageID #: 11


    ~L ~~q;ô~                         ç~\3         ~          ~




              Q~3                    ~                        K :~N~.5O,J
           I,d ‘~Q~’~ ~               IkeL Lkki. S~tke~          ~          ~     ~ IA f a~a~ i~) ~i\~) Q~cO’& ~
  I t~JLS QS~Q~ AJO’s~ Hs~ K £~V%.~S~iJc 1~/A ~‘1c~~ bJt~ •~e&~ \J~
  ~ wiik~ &wt i~ho4                     L~. ~F1t~Jt R~ iJU’~SE~. ~



                                nJ                cc tA                         Hf~   eo~n~tti~P~ A~t~ ôS~’i~e oS~   .&

   ~üt~ôt~ ~.                        ~L~s               c~s~    lo   I~~c~t ,~ jss~€. ~k~u~ç
  fqQ ~ ~                        ~s~’ ~u                               ~çg~ ~
    ~)cth~u ii”   ~‘   Q~                     k’~i%~’
                       ic~J ~                          i~i~                     ~ ~k\~’~                    ~



  ~                                  ‘~S~     I4~ ~       ~                 Li~   L~s\ ~ ~                ~
 ~ o~- ~            ~Q~Jt~j ~ r’~~’~s~ \c~~~s   ~‘c~   ~ ~$~iJ                        ~-




 ‘e~s~~ t~ R~\~cS~\c≥~ ~ ô~ ~            ~ ~ o~- ~
  ~ ~ QS                           k~&.. ~t-Vow ~ *o 4t. ~c~tSS c~w~
 ~ ~                          4~Vr(i~5L ii~j~€~- ~       ~



 ‘1S4~\~4~~S j~ ~Q%~1 &~wi~ ~   ~ LaVe. ~ ~ ~                          ~f                                  I~ ~
         ~s                      k~ ~tt~ ~                      ~f’i~ ~
        ~ \~~c~Jt                    ~~
                    ~                        k~   \~c~J~Q. L~t~Q                I~1€cI~tc& ~

     ~~                                      ~
                                                                      ~




    Dr≤~1~J~ ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 12 of 28 PageID #: 12



                   \~t~      k~     wI~Jt ~we&s. ~


         _____________      \J4R~~~ ~
                              ~\\ftL ~ /J~h~ao-ckc-≤o
    1k ~s                ~ .ik ~ci~s ~ 4i~ fl~
   O   t~   ~*t~ ‘~S   ~~ ~     L~Z~ ~ ~
                             ~ s~ \~ ~o~& ~~c~Jt ~ ~-tj
                                                                 c~
       M~’~   \iiOi&~tJ ~                   ~


  ~ ~a~s          ~~        ~                          \~(M ~c~sJ\
  ~Jfe                                           ~\)~   ~
       v~suj~j~
         ~u4AtQ. ~                ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 13 of 28 PageID #: 13


                                                                                           Attachment A

                            Plaintiff(s):    _________ -~____________________________________________




                            Defendant(s):                 ‘~e~

                   2.       Name and location of court and case number:

                                                    ~j~e         1~/~


                   3.       Grounds for dismissal: D frivolous D malicious
                            D failure to state a claim upon which relief may be granted

                   4.       Approximate date of filing lawsuit:          Se-~~~ ~

                   5.       Approximate date of disposition: __________________________


 V.       STATEMENT OF CLAIM

 State here, as BRIEFLY as possible, the facts of your case. Describe what each
 defendant did to violate your constitutional rights. You must include allegations of
 specific wrongftd conduct as to EACH and EVERY defendant in the complaint.
 Include also the names of other persons involved~ dates, and places. Do not give any
 legal arguments or cite any cases or statutes. Ifyou intend to allege a number ofrelated
 claims, you must number and set forth each claim in a separate paragraph.
 UNRELA TED CLAIMS MUST BE RAISED IN SEPARA TE COMPLAINTS WITH
 ADDITIONAL FILING FEES. NO MORE THAN FIVE (5) TYPED OR TEN (10)
 NEA TL YPRINTED PA GES MA YBEA TTA CHED TO THIS COMPLAINT (LR FL
 3.4.4)

 CLAIM 1:         N~ ~
                                ‘~e:~~)Q~   A~+~p~}t’




          Supporting Facts:                     ~          Athc~a ML~


 United Slates District Court                        13                 Northern District of West Virginia-20 13
 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 14 of 28 PageID #: 14


 V. STATEMENT OF CLAIM. #1   M. B. ANTONELLI.   FCC WARDEN   PAGE 1-14


      Obstruction of justice is an impeachable offence and can face serious   consequences

 based in violation of my FIFTH AMENDMENT DUE PROCESS RIGHTS. It is a classic high crime.

 federal criminal law is very expansive on the topic. It punishes anyone who corruptly

 or by threats of force, retaliation, influence, obstruct, impede the Due Process Rights.

 This is excellent claim based upon the FIFTH AMENDMENT OF THE U.S CONSTITUTION.


 Supporting facts:
      On March 29, 2018, I was falselly accussed of thratening another with’ Bodily/ Harm

Refusing to Obey an Order of any satff. Incident Rpt. No. 3106188 Code 307,

 Case No. 939314-R2.

      Due to this remedies ID. 918649-Al, exhausted on 05/23/ 2018 and ID. 939314-R2

 from 04/04/ 2018, which was never exhausted by SERO Director in Atlanta, Ga. J.A. Keller,

 and now FCC Warderrin Hazelton, WV., M.B. Antonelli. I was hit with a retaliatory prison

 transfer which triggered me on 05/18/ 2018. I was transferred from FCI Williamsburg, SC.

 to Oklahoma Detention Center, Ok. to FCI McDowel, WV. where I filed Civil Action No.
 1:19-cv-00064, on Jan. 25, 2019, still pending in the Southern District Court of West

 Virginia (Bluefield Division,) by the way:you can find documents concerning to r~emedy

 ID. 918649-Al, RI No. 3039907, Code 312 from October 02, 2017 and remedy ID. 939314-R2
 IR No. 3106188 Code 307 from March 29, 2018, in the Civil Docket record from the first

 Amendment Complaint March 03, 2019. (Attachment #1, Exhibit in support (MK) Case No.

 1: 19-cv-00064.

      On April 01/ 2019, FCI Williamsburg, SC. Warden M.B. Antonelli, Southeast Regional

 Office Director J.A. Keller in Atlanta,, Ga and others named in the case were terminated

 by magistrate Judge Omar J. Alboulhons and District Judge Davis A. Faber, from Civil

 Action No. 1:19-cv-00064, pending in Southern District court of West Virginia. (Bluefield:

 Division) by no having Southern District Court, WV., jurisdiction over those defendants

 in South Carolina and Atlanta, Ga. District.
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 15 of 28 PageID #: 15


STATEMENT OF CLAIM     Parties- B- Page-8 Education Specialist Ms. J. Ridènour.
    I~i~re’g~dttable to see how M.B. Antonelli, FCC Warden and Paul Adams,

FCI Warden are using females staff to get away with their exposures, Harsh,

Abuse of Power and Authority.

     It can be found that Ms. J. Ridenour, lied in the eyes of the

video-tape in Education Department, on January 15 and February 26, 2020.

It is an important tools for the administration to get away with wrongdoing~

but there is also a great opportunity for them to express dislike, hate

and racism against Associate Warden A. Garcia, through          Plaintiff, for bein~
him an hispanic person doing his job.

     These sanctions, as imposed unjustly in the UDC hearing by UDC

Committee J. Rivera nad C. Magerko 01/21/ 20 and J. Rivera and D. Moyers
        I,



on 03/04/ 2020 to Plaintiff (Read Exhibit B2) under those circumstance:

contravenes video-tape evidence’which state in pertinent part that:

prisoners have the right to present evidences for their defense including

video-tape evidence.

      It is a violation of Due Process to withhold or refuse to admit

video-tape evidence during the prison dsciplinary hearing process. The way

to right wrong is to turn the light of truth upon them.
     This is a continuing example of how this administration works together

to impede Plaintiff rights and Abuse their Power and Authority. Such

blatant actions are not only egregious but they are impeding Plaintiff ri~h

and ability to file his legaP’work. Same way they’re puttitng this females’

job at risk. Every staH~mèmber±s, being coerce to impede Plaintiff’s

ability to report complaints, filing grievances or file a lawsuit.


Supporting facts:


                           “See-Attachment.”
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 16 of 28 PageID #: 16


                       LAZARO QUINONES-CEDENO. 06288-000
                       F.C.I. Hazelibon
                       P.O. Box 5000
                       Bruceflon Mills, West Virginia. 26525




To: DONALD J. ThUMP. U.S. President,                    May 20, 2020
    The White House
    1600 Pennsylvania, Ave N.W.
    Washington, D.C. 20500



Dear President,

     I would like to instroduce to~;you this remarkable tech. Teacher Ms. J. Ridenour,

of strong principles and inspirations of intelligence. Just~one of those special::~people,

equipped with experience, charisma and sucess in her task to forge ahead.

     Professionally, she is an inspiration to those who are lucky enough to work beside

her. She is not blown by winds of superiority, nor swayed by special interest, neither

influenced by “PARTY CONSIDERATION’” but rather, a tech. Teacher, who also:~seeks the

best for the Education Department in this Federal Complex and the Bureau of Prisons.

     She has worked very, very hard to perfect every detail to send an important message

that reflects and display the charasteristics needed for being one of the most brillant

and consistant person that stand ready to~work together and do what we believe is right

to keep the Federal Complex moving forward.
    With an Educational Doctorate Degree obtained, she is worhty to be appointed by the

U.S. President in a higher position in this Federal Bureau of Prisons.

    In awaiting of your prompt response, I remain. Thanks.


                                                Respectfully your, /~
                                                                 4


                                                             ~   ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 17 of 28 PageID #: 17




     This case No. 1:19-cv-00064, continue open by having Southern District Court of
West Virginia jurisdiction over defendants, Ms. Barbara Rickard ex-warden, Roldan Randan

Lt. SIS and others staff in FCI McDowell, WV., who were obstructing my Due Process

Rights by holding and withholding my remedies in violation of the Fifth Amendment of

the U.S. Constitution, failing to deliver the remedy rejection notice in a timely

fashion and by failing to provide notice of non-delivery, in support of PCI Williamsburg

Warden M.B. Antonelli, now employed in FCC Hazelton, WV and SERO Director in ~a1~ft~a~.

Ga. J.A. Keller and others staff mentioned in my Amend complai~nt.

     To the extent, staff in PCI McDowell, WV., were in violation of what PCI McDowell
WV., captain Daniel P. Munn, stopped them from continuing to do. The Above obstruction

~f justice. Then retaliation ensued upon me and I become a victim of a conspiracy to get

rid of captain Munn, by staff expressing their dislike toward Munn through    me.

     I was placed in the Special Housing Unit (SHU) on December 20, 2018, with a

fabricated incident Rpt. No. 3204610 Code 307 ID 1007189-Ri, pending now in the Office

of the General Counsel, Bureau of Prisons, Washington, DC.

     On Agust 08, 2019, Plaintiff was transferred to Federal Bureau of Prisons Holdover

facility in Oklahoma, to be ~raa~fer~ed:to PCI Hazelton, WV., on August 12, 2019.

On October   08, 2019, Plaintiff received a third missing box of his property with some

legal documents and personal property, where a Court MEMORANDUM Opinion Order was found

hidden and openned. A magistrate recommendation which Plaintiff never received. Same

day Plaintiff received through the Mail Room the MEMORANDUM Opinion and judgment Order

entered September 25, 2019. U.S. District Court David A. Faber, adopted the undersigned

recommendation dismssed Plaintiff complaint, and removed Case No. i:19-cv-00064, from

the Court’s active docket. (Read exhibit (e) Objection to PF&R MEMORANDUM.

      Plaintiff avers   if the magistrate recommendation   was mailed by the court prison

officials never gave the mail to Plaintiff. Prison Mail Room records in PCI McDowell, WV~,
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 18 of 28 PageID #: 18



will reflect no records by inpection, open in presence of inmate and

signed by PlEintiff as have received Magistrate Recommendation.

     On January 03, 2020, Plaintiff filed a letter form complaint in the

U.S. District Court for the Southern District of West Virginia. (Bluefield

Division). On February 12, 2020, the Civil Action No. 1:19-cv-00064 was

transferred to Norhtern District Court, United States of West Virginia,

because Plaintiff and named defendant M.B. Antonelli, now are both within

the jurisdiction of Norhtern District Court of West Virginia. On March

16, 2020, Plaintiff refiled his complaint on the Court-Approved form, and
it has been assigned to District Court Judge John Preston Bailey and

Magistrate Judge James P. Mazzole.

     I am caught in the crossfire of racisth conflict between two opposing

position (M.B. Antonelli~& Paul Adams) against one faction (A. Garcia)

within the rank of file of staff, expressing their hate, dislike, racism

etc., toward Associate Warden A. Garcia for being him an hispanic person,

he is doing his job.    Same happened with Captain Daniel P. Munn, in FCI
McDowell, WV., facility (Read enclosed letters about him.)

     I knowi   that the Northern District Court of West Virginia,        (Bluefield

Division) does not have jurisdiction over those defendants in FCI McDowell,

WV. and Southeast Regional Office in Atlanta, Ga., but it has jurisdiction

over these defendants in FCI Hazeltori,~WV.,~facility.

     Therein, lies the problem that brought me into this hostility by~s~t~a~Ef

officials and officers in those aforementioned facilities and Office. FCC

Hazelton, WV. warden M.B. Antonelli, seems to be the core of this systematic

pattern of corruption, harsh Abuse of Power and Authority, obstruction~j~

Justice against, trying to get away with his exposures by putting his

staff’s job (Mainly females) at risk to save his spoiled, corruptive
administration.
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 19 of 28 PageID #: 19


                                                                                                            Attachment A




 CLAIM2:                              ______________________________




                                               I
                                                   ~ 1\*h~c ~ij~’&~
                                                              -




          Supporting Facts:           _______________________________________________




                                                                  -                4”

 CLAIM 3: 1~             c\ç~i~. A~s~                                              ~ ~sFk~ ~1~i~k
         ~ ~ eo~~io~L~ ~ ~                                                                             ~             c~i~


             ~ v;o~~~ o~-~ F~ FIFII4 é~xq\~~t ~                                                      ~a1€
          Supporting Facts: ‘~A~          c\~W~ ~ ;~ W~s ~ ~ke~ iA~J&~~
                          1k                        T ()~~j ~V\e 4-D ~ ~ic~~(t 1~
           c~? tt~ Fo t~ ~Q€u~ku., i~p&cp 1~Js ~ ~j                                     ~             ~         4)
           ~L~~~fliJ  ~ k~s~i~ ~ ~ ~                      ~


 CLAIM 4: i-Is            ~/. 7th~ q~i~                ~xü ek~..k~üaJ ~ iS~O’c
          1,çL~ F~t     ~              ~                              ~                              ~       ~~-t~c     L~~Th

                 C~ni~(~1,~i~d~._+1w~c
                            1c, c) ft ~-t~eii~c~≤,             1fl~c vRy ôç- ~i~I~ilin4i
         ~
                                              fa ~ ta.. ~~
                                                         ~xe~-c~e    g~ ~          1’~et
                                                                                                            ~ ~
                                                                                                             ________


          ~tiJi~~   ~i~SV~ ill~i-~2    ~&Jer       ~                                         ~i                      _____


                                                       ~              i/~   (g ~            ~4k ,~ri~i a~
                    ~~Us
         Supporting Facts: _______________________________________________
                                                       S≥c~           ~i~j7~       ~‘




 United States District Court                                 14                        Northern District of West Virginia-2013
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 20 of 28 PageID #: 20




 V. STATEMENT OF CLAIM.   ff~   Paul Adams.         Attachement A 2.


      Neglect by Harsh Abii~e of Power arid Authority, Obstruction of Justice, violation :Z
 of my FIFTH~ANENDMENT DUE PROCESS RIGHTS AND RETALIATION.
      The first Amendment prohibit jail prison officials from retaliating against
 inmates who report complaints file grievance, or file lasuit. This way of retaliation
 offends the Constitution and threatens to inhibit excercise our protect rights.


 SUPPORTING FACTS:

  Warden Paul Adams, is aware of all the facts mentioned in V. Statement claim and
 has failed to take corrective action in this unprofessional conduct by staff under
 his authority.
 Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 21 of 28 PageID #: 21



\J~        e~p~#~                                   G~i~    ~

      Lazaro Quinones-Cedeno 06288-000
      Federal Correctional Institution Hazelton
      P.O. Box 5000
      Bruceton Mills, WV 26525

      To: Donald J. Trump, U.S. President
      The White House
      1600 Pennsylvania Ave. N.W.
      Washington D.C. 20500

      January 23, 2020
           I understand that I am caught in the crossfire of a racial conflict between
      two opposing positions against one faction within the rank of file of staff.          This
      should not be!     And it appears that there is a connection that leads to Complex
      Warden B.M. Antonelli’s influence along with Warden Paul Adams.     Their circles
      of influence seem to affect me in all negative manners having continual and re
      peated problems to report for pursuing my issues in this Harsh Abuse of Power,
      and Obstruction of Justice in the aforementioned Civil Case.     Case point, I
      can’t get the warden or my unit team to assist me with my issues.     The (EBOP)
      needs to remove bigoted staff officials and officers with history of misconduct
      for psychological evaluations.    They are a waste of Tax-Payers’ and Treasury
      Dollars.
           It is unfair putting me through all this harassment and hostility to get rid
      of Associate Warden, A. Garcia, who stopped the administration for controlling
      and tampering my Legal Mails. To enable this abuse of power and obstruction of
      justice to continue in violation of my rights and other prisoners’ rights.       To
      the extent Associate Warden A. Garcia was the one who helped me find the bidden
      box of property, on Sept. 25 and October 07, 2019, that was “lost” in the prop
      erty room, where, within my property, I found the “PROPOSED FINDINGS AND RECCOM
      MENDATIONS” dated June 26, 2019. ‘.~hich was dis~~issed September 25, 2019, by
      Senior United States Magistrate, David A. Faber.
           Since then, I’ve become a victim of harrassment and retaliation by education
      specialists; Ms. Bluemling, Ms. J. Ridenour, Ms. 0. Brown, Mr. Glotfelty, who,
      2xvcaL’unction with Education supervisor, Ms. Thomkins, have been obstructing me
      with their harassment by continuing to prevent me from pursuing this Civil Case,
      by stopping me repeatedly, and harassing me over my research on this case.




                                         (1 of 2)
    Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 22 of 28 PageID #: 22



I     am in the middle of a crossfire of a conspiracy against the daily effort

and sacrifice of       Associate Warden A. Garcia, to keep a safe, secure and

worthy FCC Hazelton by administrative officials and Complex warden B.M

Antonelli, and FCI Warden Pauls Adams are very implicated on it.

        Herein; they knowingly, intentionally, and absolutely, in an outrageous

aspect~combine,conspire, confederate, and ag~ee with one another, and other

staff     members, whose names are known and unknown in my complaints to get

rid of A.W. A. Garcia., for being Hispanic. It is part of the ways and means

of the conspiracy~ that M.B. Antonelli leads the conspiracy along with
J.A. Keller, SERO Director in Atlanta, Ga. FCI Warden Paul Adams, the whole

SIS Deparment staff, Education Supervisor Ms. Thompkis, Education Specialist
Ms. M. Bluemling Ms. J. Ridenour, Unit Manager J. Rivera,, Lt. C. Troutman,,

correctional officers, Bennet, F’abery, Davis, Compound Officer R. Rickart,

Nurse MS. J. Resh, forman cooks T. Thorne, and Hall, and other staff and

officers known and unknown in my complaints.

        They feel such traitors found guilty of treason and worse yet, cowardice

violating prisoners, rights with intentional misconduct, by putting the (BOP)

integrity a~id ~pUtatidn at ~ Please understand that Associate Warden

A. Garcia, represent A BIG THREAT TO M.B. Antonelli, Complex Warden and to

Paul Adams, FCI Warden. He is performing his job with spirit of love, care

and respect to preserve the safety of the staff and inmates as the greatest

priority of secure running operating Complex. Which I’ve become a victim.

        Please, once again send a FDERAL AGENT.~INVESTIGATOR to sp~ak with me.

I may know, something that you don’t knowm and I’m quite limited to say it

in my letter for security reasons. This is a messy situation. If the fact

reveals that Associate Warden A. Garcia, neglect his duties as an A.W.,

let him bocome ~ Let staff and officers see

that he is the one who the (BOP) needs to ~eject, now. Otherwise; please,

let him bocome known to you as someone who is extremely thoughtful, very
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 23 of 28 PageID #: 23



bright wjtha tremendous dedication and organizational skills, to be in

command of Hazelton Federal Crrec~tional Complex, in West Virginia.



                                             Respectfully yo~r~




P.S: TITLE 18 U.S CODE, SECTION 4042:
Duty or obligation of Attorney General and Warden (FBOP).
To provide “SAFEKEEPER” of prisoners while in custody.
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 24 of 28 PageID #: 24




                                     cc~e~                   _______________________




        ]i~s ~             t-i~~      f~j~ ~                                   th
 ~                ~ t~                       He   ~J +~i€~   Q~es   ~ ~kk~ C~c~t e~i ~i~s
~ id               f~J4a~            A~t~         ~
~                  Hs~o ~J~w ~k                                            ~
                                                             ~ ~ ~ ~to
~ lb                         A.~ ~o~u~nth~ to~ü~ ~ ~c~k
                             ~
~i~c    N~ cs~y~te~i ~J~e~s \~ J~t ~ t-/~ ~
  ~sz~i ~ c~ci~~s~ usi~q          &n~ lb ~t ~ a~i4
       ~ ‘~oc~      ~ SJ~&c /-/s~ /‘/~          I4’k{~) k
                                       ~~                    ~j~i c~H&               ~
   ~                                 ~ \e~                          ~o         t~a     ~ f~.
~~                     ~
        ~ ~ ~a~s ~                                                  ~
                       ~               ~M1                          ~ Tho~ ~
                                 ~                 ~                          O~          -~




        c~U~ w~ ‘c~&~ ~ ~i-o tAk~Q c~                                      o ~J  ~
 ~d~~od                Q~~\hS~   i~is~ H~ ~rto~p~ts~
                 ~                                             I4~a (‘ft~ ~i              i4~ .R
 ~ThI        &~PiJ     ?~ f~b&s, t~&i          ñi~(es ~ç\~ç Ii ~ Ai~~iA~ j~+{~i
                                                  ~

                                              ~ ~ +h\s F~€& ~&o
                                                                                                    1-
                                   ~. ~               ~                              ~c~1h~    IiP-~I
   F; Ft[~   is~*& E                     10                   ~
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 25 of 28 PageID #: 25

                                                                                    Attachment A



                                 ~Se€. i~-1Af’Ié’L/’~

CLAIM 5: ,‘ys,, t’~L           ~ ~Ddc~) J~c~k€ir-~74e            ~
                      k~&v~ r~~/AI$ f~-t~w ~ehIi~kb1L ~Ji.~/iEfPs~ u)~O ~
         (~I’(~dA.’~t)1~S. ~
         ~
                                 ~.       t~ ~
                             ~4 )~f~ç ~o ~~hni; f
                                                         7lJic
                                                            w~y ~ ~ ~e4~
                                                              ô~ Oü~    kc~’t ~~jfr’1v


        Supporting Facts: ~                cce~ ,kL~ ~
                                                        A~d   ,‘L.~ ,4&,c,,L~e   -l~iJA~-i~ ~ c~
                               ~~

VI.     INJURY

      Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.




VII.    RELIEF

        State BRIEFLY and EXACTLY what you want the Court to do for you. Make
        no legal arguments. Cite no cases or statutes.


                                 ‘~Se~ Id+k~we~Jt~”




United States District Court               15                    ~Vorthe;n District of JVest ~?rginia-2O13
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 26 of 28 PageID #: 26


VI INJURY.

    Plaintiff has suffered   monetary loss because of employment discrimination, mental

emotional distress and higher risk of heart damges idue to distress. (Read enclosed, ~

Mon-Hospital Medical Center Report) (MN) CardUite Stress test performed on Janu~rviO, 2~

Punitive damages for suffering humiliation, aggravation, annoyance and inconienience.

     Cruel and unusual treatment and diberate indifference (Standard) of the Eight

Amendment. Loss of standing in the Health, Education, and Food Service Departments because

of imminent threat of serious harassment, including threatening to place Plaintiff in

in the Special Housing Unit (SHU) in retaliation for exercising Constitutional Rights

for filing complaints.

VII. RELIEF:

In conclusion Plaintiff want the Court award a compensatory damages of~I&t~J.~S for

suffering humiliation and being hit three times with a retaliatory prison~ transfer. To

order the defendants to pay the full fees in this; cases. Plaintiff is also asking to

have all his GCT restored and the wrong done to him is righted.
     Permanent injuctions and/or writ of prohibition and:mandamus f~rcfi1ing this lawsuit.

To bring a new administration to comply with the facility regulations and cease and desist

obstructing the Due Process Rights of inmates. A fair medical treatment of inmates.

     Plaintiff is also requesting i-iazelton FCC Warden M.B. Antonelli, FCI Warden Paul
Adams, Associate Wardens A. Garcia, R. Keys, Education Supervisor Ms. M. Thompkis,

Education Teacher Ms. M. Bluemling, Unit Manager J. Rivera, Counselor D. Magerko etc.,

to be terminated from the Bureau of Prisons or removed from this Federal Correctional
Complex in West Virginia, for Abuse of Power and Authority and Obstruction    of Justice.

     Please, assures that no retaliatory actions is taking against me by M.B. Antonelli

Paul Adams, A. Garcia R. Keys, J. Rivera, D. Magerko or any other staff member for

filing this lawsuit. By the way I am holding these     mentioned staff officials responsibi

should something untoward happen to me.

     We know that the law is good is ones use it lawfully. 1 Tim. 1-8
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 27 of 28 PageID #: 27


                                                                                          Attachment A

                        DECLARATION UNDER PENALTY OF PERJURY

        The undersigned declares under penalty of perjury that he/she is the plaintiff in the
 above action, that he/she has read the above complaint and that the information contained
 in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.


 Executed at       PCI /-iA2JfrO~’J                     on                 ~O2O
                            (Location)                        (f~te)



                                                        Your Signature




          I            ~ k~     Cc~c Cx~ ~ ~
  (~~&s k~eu P~&~ ~~ue~it~) ~ \~J  c~ca~ t~ ~u~iiq.~z                                          i~/

   L/u    ~a ~                  ~          ~ H4~ a&~ aaa~ ~I o ?~ H ~
                                    ___________                             ‘~


            ~t                      ~      ~                    t~s~
    ~Q~\S~\~ ~x~*qj -flg9 ~i~I 7O3~ UIS6L91~j’~L\. 4lLU~4?c≤~-&L
    ~ ~~cd~t ~ a~ (JS~Q~ ~ ii~, u’~~
     W~sc~) M~L i~s~ \~Q ~J~fDf~— ~Q~Id4~ ô~            ô~J
        ~


                                                )JoQ~\fti 1~c~                 ~c
                                              ~M~1 Uif~b s1i~s                       t~1c~ c&c~tt
                                                               P~Ot ~~,ô~L4]I
                                                       ~Q~\&~)         i~k~t v~~~p1i~ e~oo~~o~o



 United States District Court                     16                   Northern District of West Virginia-2013
Case 3:20-cv-00088-GMG-RWT Document 1 Filed 06/02/20 Page 28 of 28 PageID #: 28




                                                                                             Attachment E

                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

            ~Jo~)ec- ~
                      it~1~k~Q~
 Your full name


 V.                                                               Civil Action No.:      ~3 ~          c~v

 ~ Eki~i s~t~
  t1~ ?~ 1\aitt~J~LU Tc~e.. ~
                            ~
 ‘?~. ~            Fci          ~
                           ~
 ~ AsS~t~ uJA~,€q’...
 Enter above the/u/i name of defendani~’s,.) in this action

                                              Certificate of Service

          1, U~o        ~t&~     ~S~- ~c~jA3        (your name here), appearingpro Se, hereby certify

 that I have served the foregoing                     (~Ne~       A~i~                                 (title of

 document being sent) upon the defendant(s) by depositing true copies of the same in the

 United States mail, postage prepaid, upon the following counsel of record for the

 defendant(s) on         //~j     C)e~(   ~          (insert date here):


          (List name and address of counsel for defendant(s))



                                                                  (s igiIyoiir1i~me)


  United States District Court                        25                   Northern District of West J’irginia-2013
